          Case 14-23517-CMB UNITED
                             Doc 67 STATES
                                     Filed 05/13/19   EnteredCOURT
                                             BANKRUPTCY       05/13/19 13:07:12                     Desc
                                          Page 1 of 5
                           WESTERN DISTRICT OF PENNSYLVANIA

05/13/2019

IN RE:

DONALD L OVERLY, JR.                                       Case No.14-23517 CMB
DEBRA J OVERLY
1247 BETHEL CHURCH RD                                      Chapter 13
LATROBE, PA 15650
XXX-XX-1293      Debtor(s)

XXX-XX-9893
                     NOTICE OF CLAIMS FILED AND INTENTION TO PAY CLAIMS
        NOTICE IS HEREBY GIVEN of claims filed and the intention of the Chapter 13 Trustee to pay the claims
of creditors named below, in the amounts* and manner authorized by the terms and provisions of the confirmed
Chapter 13 Plan, the order confirming the Plan, and applicable rules.




       This Notice is filed as a courtesy, to inform all parties of the claims the Trustee has found in the case . This
Notice does not seek authorization to pay claims, as that authorization already exists in the form of plan terms,
applicable rules, and confirmation orders. Any party who objects to the allowance of a filed claim must file a
formal objection to the claim itself, NOT an objection to this Notice .




        This Notice should not be construed as altering the deadlines for filing objections to proofs of claim, as
contained in the Federal Rules of Bankruptcy Procedure, the confirmed Chapter 13 Plan, or the order confirming
the Chapter 13 Plan. Pursuant to 11 U.S.C. § 502 (a), the claims which have been filed as stated above will be
deemed allowed for purposes of distribution and shall be paid unless the debtor or other party in interest has
timely objected to the claim, and provided notice of the objection to the Trustee, prior to the claim being paid by
the Trustee.




        The following claim information is derived from one or more of the following sources : the debtor(s)’ Chapter
13 Plan, proofs of claim, and the order confirming the plan. The list does not include claims which have been
disallowed, withdrawn, or claims not provided for in the Chapter 13 Plan for which proofs of claim have not been
filed. Some of the claims listed on the following pages may have already been fully or partially paid by the
Trustee. To determine whether or not any payments have already been disbursed on a claim, please consult the
Trustee’s web site at www.13network.com.
           Case 14-23517-CMB               Doc 67      Filed 05/13/19 Entered 05/13/19 13:07:12                     Desc
                                                            Page 2 of 5
*Unless the Chapter 13 Plan provides for a 100% payment of unsecured claims and is adequately funded to pay 100%, the
actual percentage dividend which will be paid to the holders of allowed unsecured claims is not presently known . In
accordance with the provisions of the Chapter 13 Plan and local rules, the amount and percentage dividend to which
unsecured creditors are entitled will be determined during the Trustee ’s final audit of this case. An adjustment of the
percentage to be paid to the unsecured creditors will be performed after the Trustee has calculated the actual amount of funds
available for distribution to unsecured creditors, after determining the amounts needed to complete payments on the secured
and priority claims. Notwithstanding the fact that the final calculation will not be done until final audit, the Trustee will distribute
funds to unsecured creditors, in accordance with the Chapter 13 Plan and Bankruptcy Code priorities, when and as funds
allow.




                                                                     /s/ RONDA J. WINNECOUR
                                                                     RONDA J WINNECOUR PA ID #30399
                                                                     CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com


I herein certify that a copy of this notice was served upon the listed creditors of record of this date and the
debtor(s) and debtor(s) attorney of record on this date by regular U.S. Mail, postage prepaid, at the address as it
appears in the records hereof.



                                                                     /s/Trustee'sAdministrativAssistant
5/13/2019                                                            CHAPTER 13 TRUSTEE WD PA
                                                                     600 GRANT STREET
                                                                     SUITE 3250 US STEEL TWR
                                                                     PITTSBURGH, PA 15219
                                                                     (412) 471-5566
                                                                     cmecf@chapter13trusteewdpa.com

SEE NEXT PAGE FOR CLAIMS
           Case 14-23517-CMB          Doc 67      Filed 05/13/19 Entered 05/13/19 13:07:12            Desc
                                                       Page 3 of 5
CLAIM RECORDS


 MIDLAND FUNDING                         Trustee Claim Number:1   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 2365 NORTHSIDE DR STE 300               Court Claim Number:                     ACCOUNT NO.: 8536

                                         CLAIM: 0.00
 SAN DIEGO, CA 92108                     COMMENT: UNS/DOE*JDGMNT LIEN/SCH


 RUSHMORE LOAN MANAGEMENT SVCS LLC       Trustee Claim Number:2   INT %: 0.00%   CRED DESC: MORTGAGE REGULAR PAYMEN
 ATTN HOME RETENTION DEPT (LMP)          Court Claim Number:NC                   ACCOUNT NO.: 8164
 15480 LAGUNA CANYON RD STE 100
                                         CLAIM: 0.00
 IRVINE, CA 60305                        COMMENT: PMT/AMD PL*DKT4PMT-LMT


 CREDITECH                               Trustee Claim Number:3   INT %: 0.00%   CRED DESC: PRIORITY CREDITOR
 POB 99*                                 Court Claim Number:                     ACCOUNT NO.: ?:14

                                         CLAIM: 0.00
 BANGOR, PA 18013                        COMMENT: NtOPWED/RJB*NtPROV/PL*LIGONIER VLLY SD~COOK TWP~TYPE?/SCH


 INTERNAL REVENUE SERVICE*             Trustee Claim Number:4 INT %: 0.00%       CRED DESC: PRIORITY CREDITOR
 CENTRALIZED INSOLVENCY-TRUSTEE REMITS Court Claim Number:                       ACCOUNT NO.: ...1293:11
 PO BOX 7317
                                       CLAIM: 0.00
 PHILADELPHIA, PA 19101-7317           COMMENT: RMVD/PAP


 PA DEPARTMENT OF REVENUE*               Trustee Claim Number:5   INT %: 0.00%   CRED DESC: PRIORITY CREDITOR
 BUR OF COMPL SECT-DEPT 280946           Court Claim Number:2                    ACCOUNT NO.: 1293
 STRAWBERRY SQ
                                         CLAIM: 1,858.39
 HARRISBURG, PA 17128                    COMMENT: $CL-PL


 LIGONIER VLY SD/COOK TWP(PCAP)          Trustee Claim Number:6   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O PA MUN SVC CO-DLNQ CLLCTR           Court Claim Number:7                    ACCOUNT NO.: 7670
 336 DELAWARE AVE DEPT PC-LG
                                         CLAIM: 1,522.50
 OAKMONT, PA 15139-2138                  COMMENT: W/30*91-93,95-14*DKT


 CAVALRY SPV I LLC - ASSIGNEE**          Trustee Claim Number:7   INT %: 0.00%   CRED DESC: VEHICLE
 C/O BASS & ASSOCIATES PC                Court Claim Number:4                    ACCOUNT NO.: 7871
 3936 E FT LOWELL RD STE #200
                                         CLAIM: 0.00
 TUSCON, AZ 85715                        COMMENT: SURR/PL*CL=$5,833.60*UNS/SCH*CAPITAL ONE


 JPMORGAN CHASE BANK NA                  Trustee Claim Number:8   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 PO BOX 15298                            Court Claim Number:                     ACCOUNT NO.: 5888

                                         CLAIM: 0.00
 WILMINGTON, DE 19850                    COMMENT:


 COLLECTION SERVICE CENTER INC           Trustee Claim Number:9   INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 832 5TH AVE - CORPORATE OFFICE          Court Claim Number:                     ACCOUNT NO.: ?
 POB 560
                                         CLAIM: 0.00
 NEW KENSINGTON, PA 15068                COMMENT: WEST PENN HSPTL/SCH


 COLLECTION SERVICE CENTER INC           Trustee Claim Number:10 INT %: 0.00%    CRED DESC: UNSECURED CREDITOR
 363 VANADIUM RD STE 109                 Court Claim Number:                     ACCOUNT NO.: ?
 PO BOX 13446
                                         CLAIM: 0.00
 PITTSBURGH, PA 15243-0446               COMMENT: ALLEG RAD ASSOC/SCH
          Case
CLAIM RECORDS       14-23517-CMB   Doc 67    Filed 05/13/19 Entered 05/13/19 13:07:12          Desc
                                                  Page 4 of 5
 PRA/PORTFOLIO RECOVERY ASSOC        Trustee Claim Number:11 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 POB 12914                           Court Claim Number:3                   ACCOUNT NO.: 6322

                                     CLAIM: 518.38
 NORFOLK, VA 23541                   COMMENT: 6004,6978/SCH*COMENITY BANK~FASHION BUG*CL DKT


 EQUIDATA                            Trustee Claim Number:12 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 724 THIMLBE SHOALS BLVD             Court Claim Number:                    ACCOUNT NO.: 621,6231

                                     CLAIM: 0.00
 NEWPORT NEWS, VA 23606              COMMENT: NT ADR~LAUREL HIGHLANDS TELE CO/SCH


 GECAF*++                            Trustee Claim Number:13 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 POB 103104*                         Court Claim Number:                    ACCOUNT NO.: 6034

                                     CLAIM: 0.00
 ROSWELL, GA 30076                   COMMENT: NATIONS/SCH


 PAYPAL BUYER CREDIT++               Trustee Claim Number:14 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O GEMB/GE MONEY BANK              Court Claim Number:                    ACCOUNT NO.: 6044
 POB 103104
                                     CLAIM: 0.00
 ROSWELL, GA 30076                   COMMENT: NT ADR/SCH


 WAL MART++                          Trustee Claim Number:15 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O GE MONEY BANK                   Court Claim Number:                    ACCOUNT NO.: 6032
 POB 103104
                                     CLAIM: 0.00
 ROSWELL, GA 30076                   COMMENT: NT ADR/SCH


 LATROBE FCU                         Trustee Claim Number:16 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 1812 LIGONIER ST                    Court Claim Number:                    ACCOUNT NO.: 1820

                                     CLAIM: 0.00
 LATROBE, PA 15650                   COMMENT:


 LJ ROSS & ASSOC++                   Trustee Claim Number:17 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 POB 1838                            Court Claim Number:                    ACCOUNT NO.: 1149

                                     CLAIM: 0.00
 ANN ARBOR, MI 48106                 COMMENT: NT ADR/SCH


 ALTAIR OH XIII LLC                  Trustee Claim Number:18 INT %: 0.00%   CRED DESC: UNSECURED/LATE FILED
 C/O WEINSTEIN AND RILEY PS          Court Claim Number:8                   ACCOUNT NO.: 2168
 PO BOX 3978
                                     CLAIM: 8,636.00
 SEATTLE, WA 98124-3978              COMMENT: 6073/SCH*CITIBANK


 PRA AG FUNDING LLC                  Trustee Claim Number:19 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O PORTFOLIO RECOVERY ASSOC        Court Claim Number:                    ACCOUNT NO.: 6032,6034
 120 CORPORATE BLVD STE 100
                                     CLAIM: 0.00
 NORFOLK, VA 23502                   COMMENT: GEMB/SCH


 PRA AG FUNDING LLC                  Trustee Claim Number:20 INT %: 0.00%   CRED DESC: UNSECURED CREDITOR
 C/O PORTFOLIO RECOVERY ASSOC        Court Claim Number:                    ACCOUNT NO.: 6978
 120 CORPORATE BLVD STE 100
                                     CLAIM: 0.00
 NORFOLK, VA 23502                   COMMENT: WFNB/SCH
          Case
CLAIM RECORDS       14-23517-CMB       Doc 67    Filed 05/13/19 Entered 05/13/19 13:07:12            Desc
                                                      Page 5 of 5
 SOLOMON & SOLOMON PC                    Trustee Claim Number:21 INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 WASHINGTON SQUARE                       Court Claim Number:                       ACCOUNT NO.: 7242
 POB 15019
                                         CLAIM: 0.00
 ALBANY, NY 12212                        COMMENT: VERIZON/SCH


 WEST PENN POWER*                        Trustee Claim Number:22 INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 ATTN BANKRUPTCY                         Court Claim Number:1                      ACCOUNT NO.: 6104
 5001 NASA BLVD
                                         CLAIM: 231.62
 FAIRMONT, WV 26554                      COMMENT: 1000/SCH


 RUSHMORE LOAN MANAGEMENT SVCS LLC       Trustee Claim Number:23 INT %: 0.00%      CRED DESC: MORTGAGE ARR.
 ATTN HOME RETENTION DEPT (LMP)          Court Claim Number:NC                     ACCOUNT NO.: 8164
 15480 LAGUNA CANYON RD STE 100
                                         CLAIM: 9,898.82
 IRVINE, CA 60305                        COMMENT: $/PL


 PA DEPARTMENT OF REVENUE*               Trustee Claim Number:24 INT %: 3.00%      CRED DESC: SECURED CREDITOR
 BUR OF COMPL SECT-DEPT 280946           Court Claim Number:2                      ACCOUNT NO.: 1293
 STRAWBERRY SQ
                                         CLAIM: 496.21
 HARRISBURG, PA 17128                    COMMENT: $CL-PL@3%/PL*NO SEC/SCH


 PA DEPARTMENT OF REVENUE*               Trustee Claim Number:25 INT %: 0.00%      CRED DESC: UNSECURED CREDITOR
 BUR OF COMPL SECT-DEPT 280946           Court Claim Number:2                      ACCOUNT NO.: 1293
 STRAWBERRY SQ
                                         CLAIM: 574.86
 HARRISBURG, PA 17128                    COMMENT: NO GEN UNS/SCH


 COOK TOWNSHIP (EIT)                     Trustee Claim Number:26 INT %: 0.00%      CRED DESC: PRIORITY CREDITOR
 C/O BERKHEIMER TAX ADMIN - DLNQ YRS     Court Claim Number:5                      ACCOUNT NO.: 1293
 HAB DLT LEGAL
 PO BOX 20662                            CLAIM: 66.00
 LEHIGH VALLEY, PA 18002-0662            COMMENT: $CL-PL~2012*NT/SCH*DKT


 LIGONIER VLY SD/COOK TWP (EIT)          Trustee Claim Number:27 INT %: 0.00%      CRED DESC: PRIORITY CREDITOR
 C/O PA MUN SVC CO-CUR&DLNQ YRS          Court Claim Number:6                      ACCOUNT NO.: 1293
 336 DELAWARE AVE
                                         CLAIM: 4,525.75
 OAKMONT, PA 15139                       COMMENT: 9785.15@SLNT%TTL/PL*90-94,00-02,10*NT/SCH*W/28


 LIGONIER VLY SD/COOK TWP (EIT)          Trustee Claim Number:28 INT %: 0.00%      CRED DESC: PRIORITY CREDITOR
 C/O PA MUN SVC CO-CUR&DLNQ YRS          Court Claim Number:6                      ACCOUNT NO.: 9893
 336 DELAWARE AVE
                                         CLAIM: 5,259.43
 OAKMONT, PA 15139                       COMMENT: 9785.15@SLNT%TTL/PL*94-04,07-10*NT/SCH*W/27


 ANDREW F GORNALL ESQ                    Trustee Claim Number:29 INT %: 0.00%      CRED DESC: NOTICE ONLY
 KML LAW GROUP PC                        Court Claim Number:                       ACCOUNT NO.:
 701 MARKET ST STE 5000
                                         CLAIM: 0.00
 PHILADELPHIA, PA 19106                  COMMENT: WILMINGTON SVNGS~CHRISTIANA TRUST~CARLSBAD FUNDING MORT/PRAE


 LIGONIER VLY SD/COOK TWP(PCAP)          Trustee Claim Number:30 INT %: 0.00%      CRED DESC: PRIORITY CREDITOR
 C/O PA MUN SVC CO-DLNQ CLLCTR           Court Claim Number:7                      ACCOUNT NO.: 7670
 336 DELAWARE AVE DEPT PC-LG
                                         CLAIM: 207.00
 OAKMONT, PA 15139-2138                  COMMENT: $CL-PL*;91-93,95-14*W/6
